Response to Arguments
Applicant's arguments filed 09/01/2021 have been fully considered but they are not persuasive. Applicant argued that Yashiro fails to disclose amended features of claim 1, particular, any “a central opening” and “a plurality of peripheral openings surrounding the central opening”, which is incorrect. Yashiro fig. 4, discloses a central opening 14, and plurality of peripheral openings (all three of the openings surrounding the central opening 14). Further, Applicant argued Yashiro fails to disclose the cutting lines are arranged in a direction surrounding the central opening, all the cutting lines 15 are arrange in a direction surrounding the central opening 14.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3-10 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yashiro et al. (US 2016/0085339).
Regarding claim 1, Yashiro et al. discloses a method of manufacturing an electronic device, the method comprising: providing an initial mesh substrate comprising first mesh lines extending in a first direction and parallel to each other in a second direction (see fig. 5, element 13), that intersects the first direction, and second mesh lines extending in the second direction and parallel to each other in the first direction (see fig. 12, the mesh lines of element 13), wherein the initial mesh substrate comprises a plurality of unit mesh patterns (see fig. 2, mesh lines of element 13), lines that cuts portions of the first and second mesh lines are defined in each of the unit mesh patterns (see fig. 7); cutting the first and second mesh lines along a boundary line connecting at FIG. 19(a), the electrode layer 310 has a bridge portion 315 used to mutually connect the grid electrodes 322 included in the single second sensor electrode 321. The bridge portion 315 is insulated from the first sensor electrodes 311 and connected to the grid electrodes 322 of the second sensor electrodes 321 via the contact holes 316), wherein the cutting lines are imaginary lines corresponding to cut portions of the first and second mesh lines, and each of the imaginary lines extends in the first direction or the second direction and connects centers of two openings adjacent to each other (see fig. 4); wherein the unit mesh pattern comprises: a central mesh pattern in which a central opening is defined; and a sub-mesh pattern in which peripheral openings that surround the central opening are defined, wherein the cutting lines are defined in the sub-mesh pattern to open at least two of the peripheral openings to each other (see fig. 4, see argument above).
Regarding claim 3, the method of claim 1, wherein the cutting lines are arranged in a clockwise direction or counterclockwise direction around the central mesh pattern (see figs. 4, 6, 11, which can be either way counter or clock wise)). 
Regarding claim 4, discloses the method of claim 3, wherein at least one of the cutting lines has a cross shape that comprises: a first pattern extending in the first direction; and a second pattern extending in the second direction and crossing over the first pattern, and wherein a crossing point of the first and second patterns is a center of one of the peripheral openings (see fig. 19). 
Regarding claim 5, discloses the method of claim 3, wherein at least one of the cutting lines has a closed-loop shape (see fig. 4). 
Regarding claim 6, discloses the method of claim 1, wherein the cutting of the first and second mesh lines along the boundary line comprises cutting the mesh lines disposed between the 
Regarding claim 7, discloses the method of claim 1, further comprising: forming a bridge pattern connecting some of the plurality of sensing patterns on the insulating layer, wherein the forming of the insulating layer comprises: forming an insulating layer covering the plurality of sensing patterns; and forming a contact hole in the insulating layer (see fig. 19). 
Regarding claim 8, discloses the method of claim 1, wherein the electronic device comprises: a display member comprising a plurality of display elements, wherein the display member is divided into light emitting areas in which the display elements are respectively disposed and a non-light emitting area adjacent to the light emitting areas when viewed from a plan view (see fig. 1, it is the electronic apparatus 1 includes a touch panel substrate 2 and a display device. A display devices such as a liquid crystal display device or an organic EL display device can be used for the display device 3. The display device 3 includes a display panel 4 and a backlight 5 disposed on the back side of the display panel 4 (the surface opposite to the display surface) and emits light toward the display panel 4. In addition, the display device 3 includes various driver circuits (not shown) that control an image displayed on the display surface of the display panel 4 (noted the backlight is smaller than the substrate 30, therefore the portions are not overlap the backlight is the non-light emitting area). 
Regarding claim 9, discloses the method of claim 8, wherein the plurality of mesh lines defines a plurality of openings overlapping with the light emitting areas, respectively, and wherein the plurality of openings comprises the central opening and the plurality of peripheral openings (see figs. 1-4, the layers with the openings are on layer 10, which is overlapping the layer 5).
.
	Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amare Mengistu can be reached on 5712727674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VAN N CHOW/Primary Examiner, Art Unit 2623